It is hereby ordered that said journal entry and opinion of July 15, 1999 be amended nunc pro tunc to correct the error on the cover page in this opinion as stated above.
It is further ordered that, as so amended, said journal entry and opinion of July 15, 1999 shall stand in full force and effect in all its particulars.
The corrected entry is attached.
PATRICIA A. BLACKMON, J. CONCURRINGANNE L. KILBANE, J.      CONCURRING
                                       _________________________ KENNETH A. ROCCO PRESIDING JUDGE